Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Larsen et al. (EP-3396833) in view of Baechler (US 20070274550) in view of Hansen et al. (US 20140321682A1). 

As to Claim 1, Larsen teaches a hearing device (head wearable hearing device, abstract) comprising: a processing unit (DSP 109, Figure 1); a main power source (Battery); a first power supply (SC DC-DC converter 100, abstract, Figure 1) connected to the main power source (battery); and a magnetic induction unit configured to receive wireless signals (magnetic inductance antenna, Figure 1).Larsen does not explicitly teach: wherein the hearing device is configured to deactivate the first power supply during reception of the wireless signals, However, Baechler in related field ( Hearing aid)  teaches [0014]  by operating the system in an interference mode, in which the transmission from the remote device to the hearing device is adapted to the scheme of the low power regimes, i.e. the idle times, of the interfering radio frequency signals, as long as the presence of such signals interfering with the wireless link is detected, the high power regimes, i.e. the bursts, of the interfering radio frequency signals are prevented from fully interfering with the link so that breakdown of the link can be avoided and [0015] teaches by synchronizing the transmission of the signals via the wireless link to the power scheme of the interfering radio frequency signals in such a manner that the signals are transmitted and received only during the low power regimes of the interfering radio frequency signals, the high power regimes of the interfering radio frequency signals are completely prevented from interfering with the link, while the low power regimes are utilized as completely as possible for transmission so that the remaining bandwidth of the link is maximized. Further, [0030] teaches During times in which no presence of an interfering RF source is detected, the binaural system is operated in a base mode, i.e. a conventional wireless data/audio signal exchange mode. As long as the presence of a source of interfering RF signals is detected, the system switches into an interference mode in which the transmission of signals via the link 26 is synchronized to the periodicity of the amplitude of the interfering RF signals in such a manner that the signals are transmitted via the link 26 only during the low amplitude regime, i.e. the idle times of the interfering RF signals. Thus, Baechler teaches the hearing aid switches between low power and high power such that the sginals are transmitted and received only when the hearing aid is switched to the low power mode. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to reduce the power supply by operating the hearing aid in a low power mode during the reception of wireless signals to provide a reliable wireless link even in the presence of a source of radio frequency signals interfering with the wireless link. See at least Baechler on [0013]. Larsen in view of Baechler does not explicitly teach, operating in low power mode includes deactivating of the power supply to the components of the hearing aid. However, Hansen in related field (Hearing aid) teaches the hearing assistance device further comprises a control unit to control activation (or deactivation) of a low-power mode of operation of the hearing assistance device. When the low-power mode is activated--the draw of current from said energy source is reduced compared to a normal mode of operation of the device, the activation ( or deactivation) being influenced by a combination of at least two different control input signals to the control unit, each control input signal being a signal selected from 1) signals relating to current physical environment, 2) signals relating to current acoustic environment, 3) signals relating to current wearer state, and 4) signals relating to current state or operation mode. See at least abstract. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to deactivate the power supply or activate the low power mode to reduce the energy drained from the power source such as battery.   
As to Claim 2, Larsen in view of Baechler in further view of Hansen teaches the limitations of Claim 1, and further comprising a second power supply configured to supply power to the magnetic induction unit during reception of the wireless signals. Larsen teaches the use of flying capacitors of the switched capacitor DC-DC converter as a power supply source to the magnetic induction unit. See at least abstract, and page 3, “Summary of Invention” lines 1-8.” 
As to Claim 3, Larsen in view of Baechler in further view of Hansen and in further view of Larsen teaches the limitations of Claim 2, and wherein the magnetic induction unit is also configured to transmit other wireless signals, and wherein the first power supply is configured to supply power to the second power supply during transmission of the other wireless signals, Larsen teaches the head-wearable hearing devices may additionally comprises a magnetic inductance  antenna for receipt and/or transmission of magnetically coupled wireless data signals through a wireless communication channel or link. The wireless communication channel may form part of an ear-to-ear communication system of a binaural hearing aid system allowing data signals and digital audio signals to be exchanged between the head-wearable hearing device and another head-wearable hearing device mounted at, or in, the user's opposite ear. See at least page 2, “Background of Invention, [0002]”. The switched capacitor DC-DC converter is comprising a charge pump circuit configured to charge an output capacitor by output current pulses, thus teaching the first power supply (DC-DC converter including charge pump circuit) supplies power to second power supply (flying capacitor). See at least page 2 “Summary of Invention” lines 4-12.
As to Claim 4, Larsen in view of Baechler in further view of Hansen and in further view of Larsen teaches the limitations of Claim 4, and wherein the second power supply comprises a capacitor, Larsen in related field (Hearing aid devices) teaches the use of flying capacitors of the switched capacitor DC-DC converter as a power supply source to the magnetic induction unit. See at least abstract, and page 3, “Summary of Invention” lines 1-8.”
As to Claim 5, Larsen in view of Baechler in further view of Hansen and in further view of Larsen teaches the limitations of Claim 4, and wherein the magnetic induction unit is also configured to transmit other wireless signals, ( magnetic inductance antenna for receipt and/or transmission of magnetically coupled wireless data signals through a wireless communication link that may form communication channel between binaural hearing aid system for allowing data and digital audio signals to be exchanged between them. See at least page 2, “Background of Invention”, [0002]. 
As to Claim 6, Larsen in view of Baechler in further view of Hansen and in further view of Larsen teaches the limitations of Claim 5, and wherein the first power supply is configured to supply power to a second power supply during transmission of the other wireless signals, , Larsen teaches the switched capacitor DC-DC converter is comprising a charge pump circuit configured to charge an output capacitor by output current pulses, thus teaching the first power supply (DC-DC converter including charge pump circuit) supplies power to second power supply (flying capacitor). See at least page 2 “Summary of Invention” lines 4-12.
As to Claim 7, Larsen in view of Baechler in further view of Hansen and in further view of Larsen teaches the limitations of Claim 1, but does not explicitly teach wherein the first power supply comprises a switch-mode power supply, However, providing various well-known power supply for the hearing aid components is well-known in the art. Larsen in related field (Hearing aid devices) teaches the use of switched capacitor DC-DC converter as a power supply source to the magnetic induction unit. See at least abstract, and page 3, “Summary of Invention” lines 1-8.” It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known switched capacitor DC-DC converter as the first power supply for their relatively high energy conversion efficiency. 
As to Claim 8, Larsen in view of Baechler in further view of Hansen and in further view of Larsen teaches the limitations of Claim 1, wherein the first power supply is configured to be deactivated based on a control signal, Hansen on [0174] teaches the switch unit (SW) is controlled by a control signal BATC from the control unit (DET-CTR). The control signal BATC for influencing the activation (and possibly the deactivation) of a low-power mode (involving powering down or up, respectively, of selected functional blocks) of the hearing assistance device is generated based on two or more of the control input signals ID1, ID2, ID3, and ID4 to the control unit.
As to Claim 12, Larsen teaches a method performed by a hearing device, the hearing device (head wearable hearing device, abstract) comprising : a processing unit (DSP 109, Figure 1); a main power source (Battery); a first power supply (SC DC-DC converter 100, abstract, Figure 1) the method comprising: : receiving wireless signals by the magnetic induction unit (magnetic inductance antenna, Figure 1).Larsen does not explicitly teach: deactivating the first power supply during reception of the wireless signals. However, Baechler in related field ( Hearing aid)  teaches [0014]  by operating the system in an interference mode, in which the transmission from the remote device to the hearing device is adapted to the scheme of the low power regimes, i.e. the idle times, of the interfering radio frequency signals, as long as the presence of such signals interfering with the wireless link is detected, the high power regimes, i.e. the bursts, of the interfering radio frequency signals are prevented from fully interfering with the link so that breakdown of the link can be avoided and [0015] teaches by synchronizing the transmission of the signals via the wireless link to the power scheme of the interfering radio frequency signals in such a manner that the signals are transmitted and received only during the low power regimes of the interfering radio frequency signals, the high power regimes of the interfering radio frequency signals are completely prevented from interfering with the link, while the low power regimes are utilized as completely as possible for transmission so that the remaining bandwidth of the link is maximized. Further, [0030] teaches During times in which no presence of an interfering RF source is detected, the binaural system is operated in a base mode, i.e. a conventional wireless data/audio signal exchange mode. As long as the presence of a source of interfering RF signals is detected, the system switches into an interference mode in which the transmission of signals via the link 26 is synchronized to the periodicity of the amplitude of the interfering RF signals in such a manner that the signals are transmitted via the link 26 only during the low amplitude regime, i.e. the idle times of the interfering RF signals. Thus, Baechler teaches the hearing aid switches between low power and high power such that the sginals are transmitted and received only when the hearing aid is switched to the low power mode. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to reduce the power supply by operating the hearing aid in a low power mode during the reception of wireless signals to provide a reliable wireless link even in the presence of a source of radio frequency signals interfering with the wireless link. See at least Baechler on [0013]. Larsen in view of Baechler does not explicitly teach, operating in low power mode includes deactivating of the power supply to the components of the hearing aid. However, Hansen in related field (Hearing aid) teaches the hearing assistance device further comprises a control unit to control activation (or deactivation) of a low-power mode of operation of the hearing assistance device. When the low-power mode is activated--the draw of current from said energy source is reduced compared to a normal mode of operation of the device, the activation ( or deactivation) being influenced by a combination of at least two different control input signals to the control unit, each control input signal being a signal selected from 1) signals relating to current physical environment, 2) signals relating to current acoustic environment, 3) signals relating to current wearer state, and 4) signals relating to current state or operation mode. See at least abstract. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to deactivate the power supply or activate the low power mode to reduce the energy drained from the power source such as battery.   
As to Claim 13, Larsen in view of Baechler in further view of Hansen teaches the limitations of Claim 12, and further comprising supplying power to the magnetic induction unit from a second power supply during reception of the wireless signals. Larsen teaches the use of flying capacitors of the switched capacitor DC-DC converter as a power supply source to the magnetic induction unit. See at least abstract, and page 3, “Summary of Invention” lines 1-8.” 
As to Claim 14, Larsen in view of Baechler in further view of Hansen and in further view of Larsen teaches the limitations of Claim 13, and transmitting other wireless signals by the magnetic induction unit, and supplying power to the second power supply from the first power supply during transmission of the other wireless signals, Larsen teaches the head-wearable hearing devices may additionally comprises a magnetic inductance  antenna for receipt and/or transmission of magnetically coupled wireless data signals through a wireless communication channel or link. The wireless communication channel may form part of an ear-to-ear communication system of a binaural hearing aid system allowing data signals and digital audio signals to be exchanged between the head-wearable hearing device and another head-wearable hearing device mounted at, or in, the user's opposite ear. See at least page 2, “Background of Invention, [0002]”. The switched capacitor DC-DC converter is comprising a charge pump circuit configured to charge an output capacitor by output current pulses, thus teaching the first power supply (DC-DC converter including charge pump circuit) supplies power to second power supply (flying capacitor). See at least page 2 “Summary of Invention” lines 4-12.
As to Claim 15, Larsen in view of Baechler in further view of Hansen and in further view of Larsen teaches the limitations of Claim 13, and wherein the second power supply comprises a capacitor, Larsen in related field (Hearing aid devices) teaches the use of flying capacitors of the switched capacitor DC-DC converter as a power supply source to the magnetic induction unit. See at least abstract, and page 3, “Summary of Invention” lines 1-8.”
As to Claim 16, Larsen in view of Baechler in further view of Hansen and in further view of Larsen teaches the limitations of Claim 12, and wherein transmitting other wireless signals by the magnetic induction unit ( magnetic inductance antenna for receipt and/or transmission of magnetically coupled wireless data signals through a wireless communication link that may form communication channel between binaural hearing aid system for allowing data and digital audio signals to be exchanged between them. See at least page 2, “Background of Invention”, [0002]. 
As to Claim 17, Larsen in view of Baechler in further view of Hansen and in further view of Larsen teaches the limitations of Claim 16, and wherein comprising supplying power to a second power supply from the first power supply during the transmission of the other wireless signals, Larsen teaches the switched capacitor DC-DC converter is comprising a charge pump circuit configured to charge an output capacitor by output current pulses, thus teaching the first power supply (DC-DC converter including charge pump circuit) supplies power to second power supply (flying capacitor). See at least page 2 “Summary of Invention” lines 4-12.
As to Claim 18, Larsen in view of Baechler in further view of Hansen and in further view of Larsen teaches the limitations of Claim 12, but does not explicitly teach wherein the first power supply comprises a switch-mode power supply, However, providing various well-known power supply for the hearing aid components is well-known in the art. Larsen in related field (Hearing aid devices) teaches the use of switched capacitor DC-DC converter as a power supply source to the magnetic induction unit. See at least abstract, and page 3, “Summary of Invention” lines 1-8.” It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known switched capacitor DC-DC converter as the first power supply for their relatively high energy conversion efficiency. 
As to Claim 19, Larsen in view of Baechler in further view of Hansen and in further view of Larsen teaches the limitations of Claim 12, wherein the first power supply is configured to be deactivated based on a control signal, Hansen on [0174] teaches the switch unit (SW) is controlled by a control signal BATC from the control unit (DET-CTR). The control signal BATC for influencing the activation (and possibly the deactivation) of a low-power mode (involving powering down or up, respectively, of selected functional blocks) of the hearing assistance device is generated based on two or more of the control input signals ID1, ID2, ID3, and ID4 to the control unit.
Allowable Subject Matter
1.	Claims 9-11 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651